Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 1 of 19




                         Exhibit A
                Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 2 of 19




                                                                                                EEEEw
          Daniel S. Robinson (SBN 244245)                                             SAN MATEQ CQUNTY
          Wesley K. Polischuk (SBN 254121)
                                                                                                                               /
          Michael   W. Olson (SBN 312857)                                                                                  .




          ROBINSON CALCAGNIE, INC.
 #0.)     19 Corporate Plaza Drive
          Newport Beach, California 92660
           (949) 720-1288; Fax: (949) 720-1292
          mrobinson@robinsonfirm.com
          drobinson@robinsonﬁrm.com
          swilson@robinsonﬁrm.com
          wpolischuk@robinsonfirm.com

          Jeremiah Frei-Pearson (pro hac Vice forthcoming)
 \DOONQ
          Andrew  C. White (pro hac vice forthcoming)
          FINKELSTEIN, BLANKINSHIP,
          FREI-PEARSON & GARBER, LLP
          445 Hamilton Ave, Suite 605
          White Plains, New York 10601
10        (914) 298-3281; Fax: (914) 908-6709
          jfrei-pearson@fbfglaw.com                                                           6MP
                                                                                          I




11        awhite@ﬂ)fglaw.com                                                              '

                                                                                              Complaint
                                                                                               142

12
          Counselfor Plaintiﬂdnd the Class                                                    j\\\iii\i\\\\\\\\\\\\mmmm
                                                                                                                                   \x


13

14                            THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
15                                                 COUNTY OF SAN MATEO
16        JOSEPH MELENDEZ,                                      )     CASE N0:          V 054 2 3    ‘
                                                                                                         i8 C         .3



                                                                )
17                                                                    CLASS ACTION COMPLAINT FOR:
                                                                )
                Plaintiffs,                                     )
18                                                                    1.   Violation of California Legal Remedies
                                                                )
                 vs.                                            )          Act, Cal. Civ. Code § 1750, et seq.
19                                                                    2.   Violations of Business and Professional
                                                                )
          FACEBOOK,      INC. and   DOES   1   to 50, Inclusive,)          Code   §           17200      et.   seq.
20                                                                    3.   Violation of California Customer Records
                                                                )
                Defendants.                                     )          Act, Cal. Civ. Code §§ 1798.80 et. seq.
21                                                                    4.   Negligence                           I
                                                                )

                                                                )     5.   Breach of Implied Contract
22                                                                                    .



                                                                )


23

24
                                                                )



                                                                g
                                                                                                                       m FAX
25               PlaintiffJOSEPH NIELENDEZ           (“Plaintiff”),   on behalfofhimselfand all other Califomi‘a residents

26        similarly situated, ﬁles this Class Action Complaint (“Complaint”) against                           Defendant FACEBOOK, INC.

27        (“Facebook” or “Defendant”), and respectfully alleges the following:

28        ///




                                                     CLASS ACTION COMPLAINT
        Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 3 of 19




                               ”h-
        .‘~   WM..M._¢.,   .




é
    m
    a
    .0
    .

.
        .




    é
    E
    N,
                     Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 4 of 19




                                                               NATURE OF THE ACTION
                       1.     This class action seeks to redress Facebookgs unlawful and negligent disclosure ofmillions

             of users’ accounts, which included users’ cOnﬁdential personal information, in Violation of California

 .p          Consumers Legal Remedies Act                   (the   “CLRA”),            California Civil       Code      § 1750, et
                                                                                                                                     s'eq.,r
                                                                                                                                               California Unfair

             Competition Law, Ca]. Bus.              & Prof.        Code §17200,                et seq.   (“UCL”), Violation of California Customer

             Records Act, Cal. Civ. Code §§ 1798.80                      et.   seq.,      and   common     law.

 \DOONONUI

                      2.      Defendant failed to fulﬁll                  its      legal duty to protect          Facebook       users’ persona} identifying


             information (“PH”) which was stored in                      its   systems. Facebook recklessly and negligently digsregarded                          is


             obligations to safeguard users’ PII             which       resulted in a massive data breach, as disclosed                       On September 28,

10           201 8 (the “Data Breach” or “Breach”).

11                                                            JURISDICTION AND VENUE
12                    3.      This Court has jurisdiction over the entire action by virtue of the fact that this                                        is   a civil

13           action wherein the matter in controversy, exclusive of interest                                      and   costs,   exceeds the jurisdictional

14           minimum of the     Court.        The    acts    and omissions complained of in                       this action     took place in the State of

15           California.    Venue     is   proper because this            is   a   cla'ss   action, the acts and/or omissions            complained of took

16           place, in   whole or   in part within the         venue ofthis Court.

17                    4.      Venue is       further proper because Facebook’s                        Terms of Service specify that “[ﬂor any claim,

18           cause of action, or dispute you have against us that arises out of or relates to these Terms or the Facebook

                                3”
19           Products (‘claim        ),    you agree    that       it   will    be resolved exclusively             in the U.S. District           Coult for the

20           Northern District of California          or-   a state coﬁrt located in San Mateo County?”

21                                                                                  PARTIES
22                    5.      Plaintiff      JOSEPH MELENDEZ                         is   a resident of Whittier, California. Plaintiff has held a

23           Facebook user account           for   more than 10 years which he                      regularly uses for networking and social                 media

24           interactions. Plaintiffprovided conﬁdential information to                              Defendant including his name, phone number,

25           email address, and date of birth in connection With his Facebook account registration.                                                Additionally,

26           Plaintiff created a unique        password to access his account. Plaintiff uses his Facebook user account for a

27           variety of personal purposes and reasonably expected that Defendant                                    would maintain             the privacy of his

28           1
                 See Facebook Terms of Service, https://www.face_book.com/terms.php                                     (last visited Sept. 28,       201 8)

                                                                                            2
                                                                        CLASS ACTION CONEPLAINT
                          Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 5 of 19




                conﬁdential account information.                Given the broad scope of the Data Breach,                  Plaintiff’s        account was

                almost certainly amongst those included in the Data Breach.

                           6.     Defendant Facebook,            Inc. is incorporated in the state          of Delaware with       its   principal place

                of business located      at   1601 Willow Rd., Menlo Park, California 94025.

                                                                                FACTS
                           A.     Facebook’s Data Breach

                           7.     Facebook operates one of the world’s leading online                            social    media and networking
     \DOOQO‘x




                platforms. Facebook’s           more than 2      billion users create     and update customized proﬁles that can include

                personal information such as their name, occupation, interests, relationship status, religious and political

    10          afﬁliations,    and educational and work            histories.      Defendant collects and stores account holders’ PII                    in


    11          connection with these user accounts.                 This data includes, but          is   not limited    to,   ﬁrst    and   last    names,

    12          birthdays, telephone numbers, email addresses, and unique account passwords.

    13                     8.     PII   is   of great valué and Facebook has a duty to take every reasonable measure to protect

    14          user information and safeguard           it   from unlawful disclosures or         theft.


    15                     9.     Facebook represents           in its   Data Policy and Privacy Choices that         it   Will safeguard users PII.


.
    16          When Plaintiff and members            of the Class signed up for Facebook accounts, they entrusted Facebook With

    17          their PII    with the understanding that Facebook would safeguard that information. That expectation was

    18          recently reinforced      when Facebook founder and                  chief executive     Mark Zuckerberg         released a statement

    19          proclaiming     “We have a responsibility to protect your data,              and   if   we can’t then we don’t deserve to              serve

    20'         you.”2      Facebo‘ok further reinforces this expectation thréugh ﬁosting and updating                            its    “Facebook and

    21          Privacy” page3 and providing extensive account 'security tips and informationf and by representing that                                   it



    22          has “top-rate security measures in place to help protect you and your data                      when lyou use Facebook,”5               thus

    23          presenting itself as a secure platform that gives users the ability to control whether information                               is   shared

    24          2
                    See   Mark Zuckerberg March        21, 201 8 Statement, https://www.facebook.corn/zuck/posts/

    25          10104712037900071             (last visited Sept. 28,      201 8)
                3
                    https://www.facebook.com/fbprivacy              (last visited Sept, 28,    2018).
    26
                4
                 See Keeping Your Account Secure, https://www.facebook.com/help/
    27          235353253505947/?helpref=hc_fnav (last visited Sept. 28, 201 8).
                5
    28              https://www.facebook.com/about/basics/stay-safeLand-secure/hbw-youre-protected (last Visited Oct. 4,
                201 8).
                                                                                      3
                                                                    CLASS ACTION COMPLAINT
                    Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 6 of 19




                                                   l




           or not, based on the criteria users themselves            set.


                     10.        In a September 28, 201 8 statement, Facebook announced that on September 25, 201 8                                it



           discovered that certain user data for aﬁproximately 50 million users                     was exposed by Defendant,                as

 A         hackers exploited had a feature on Facebook’s pléfform                  --   a vulnerability in the code that          may have been
           present since as early as July of 2017.6

                     11.        Defendant conﬁrmed that the breach allowed hackers “to                    steal   Facebook access tokens
 OOOQQUI



           which they could then use             to take over people’s accounts,” thus       exposing the PII contained in those
                            ’



           accounts.7

                     12.        Access to users’ accounts allows hackers to view and download extensive information

10         about the users, including personal information, credit card transactions, geographic location data, and

11         phone    call logs.8 It also potentially       exposed users’ accounts on multiple third-party                 sites   and

12         applications that permit users to log in through their            Facebook       credentials.9


13                   B.         Personally Identifiable Informﬁtion (PII)

14                   13.        P11   is   of great value to hackers and cyber criminals and the data compromised in the Data

15         Breach can be used          in a variety    of unlawful manners.

16                   14.        PII   is   information that can be used to distinguish, identify, or trace an individual’s identity,

17         such as their name, Social Security number, and biometric records. This can be accomplished alone, or
                                                                                                                                                        ‘




18         in   combination with other personal or identifying information that                is   connected, or linked to an individual,

19         such as their birthdate, birthplace, and mother’s maiden name.”

20                   15.        PII does not include only data that can be used to directly identify or contact an individual

21         (e.g.,   name, e-mail address), or personal data that            is   especially sensitive (e.g., Social Security number,

22         6
            See Facebook Network is Breached, Putting 50 Million Users’ Data at Risk,     TIMES (Sept. 28,        NY
23         201 8), https://www.nytimes.com/201 8/09/2 8/technology/facebook-hack-data-breach.html (last visited
           Sept. 28,   201 8); Security Update, https://newsroom.ﬂ).com/ news/201 8/09/security—update/                                 (last visited
24         Sept. 28, 201 8).
           7
25             Security Update, https://newsroom.fb.com/news/201 8/09/security-update/ (last visited Sept. 28, 201 8).
           8
               See Your Information, https://www.facebook.com/your_information/                          (last visited Sept.      28, 201 8).
26
           9
               See Facebook Data Breach Extended to Third-Party Applications,                       EWEEK,        (Oct.   1,   201 8)    ~




27         https://www.facebook.com/about/basics/stay-safe-and-secure/how-youre-protected (last visited Oct.                                      5,
           201 8).
28'        1°
              See Ofﬁce of Mgmt.             & Budget, OMB Memorandum M-07—16 n.                    1.


                                                                            4
                                                               CLASS ACTION COMPLAINT
                               Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 7 of 19




                    bank account number, payment card numbers)“

                                16.       This breach granted access to Plaintiff and the Class Members’ user accounts, providing

                    access to additional PII or personal and sensitive infoﬁnation.
         UI-h-UJN

                                                                                                                     ~o.f
                                17.       Therefore, the   compromised PII           in the     Data Breach     is          great value to hackers and thieves

                    and can be used in a variety of ways.

                                18.       For example, “[t]hese harms             may     include the unexpected revelation of previously private

                    information,         including    both    sensitive         information        (e.g.,   health     information,          precise   geolocation
         \OOOQON




                    information) and less sensitive information                  (e.g.,   purchase history, employment history) to unauthorized

                    third   parties?”

        10                      19.       Information about, or related            to,   an individual for Which there              is   a possibility of logical

        11          association with other information              is   of great value to hackers and thieves.

        12                      20.       Indeed, “there     is   signiﬁcant evidence demonstrating that technological advances and the

        13          ability to       combine disparate pieces of data can lead               to identiﬁcation         of a consumer, computer or device

'714                even ifthe individual pieces of data do not constitute P117”

        15                      21.       For example, different PII elements from various sources                           may be   able to be linked in

        16          order to identify an individual, or access additional information about or relating to the individual.”

        17                      22.       Further, as technology advances, computer                    programs      may scan the Internet with wider
        18          scope to create a mosaic of information that                  may be used to        link information to an individual in             ways

        19          that   were not previously possible. This              is   known     as the     “mosaic effect?“

        20
                    11
                                          of Standards & Technology, Guide to Protecting the Conﬁdentiality of Personally
                         See, e.g., Nat’l Inst.
        21
                    Identiﬁable Information (PH), NIS'I‘ Special Publication 800-122 (April 2010), at E.S.-1, 2-1.
                    12
        22               Fed. Trade      Comm’n,     Protecting     Consumer Privacy            in   an Era of Rapid Change (March 2012),
'


                    available at http://www.ftc.gov/os/20 1 2/03/120326privacyreport.pdf.
        23
                    13
                         Fed. Trade      Comm’n,     Protecting     Consumer Privacy            in   an Era of Rapid Change:   Proposed  A
    I
        24          Framework          for Businesses   and Policymakers, Preliminary                  FTC Staff Report 35-38 (Dec. 2010),
                    http://www.ftc.gov/os/20 1 0/1 2/1 0 1 201privacyreport.pdf.
        25
                    14
                         See   id.   (evaluating privacy   framework        for entities collecting or using                consumer data with can be
        26          “reasonably linked to a speciﬁc consumer, computer, or other device”)
                    15
                         Federal Chief Information Ofﬁcers Council, Recommendations for Standardized Implementation of
        27
                    Digital Privacy Controls (Dec. 2012), at 7-8.
        28

                                                                                            5
                                                                           CLASS ACTION COMPLAINT
                       Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 8 of 19




                        23.       Names and     dates of birth,   combined with contact information             like telephone       numbers and

              email addresses, are very valuable to hackers and identity thieves as                  it   allows them to access users’ other

              accounts particularly       when they have     easily-decrypted passwords and security questions.
                              I




                       24..       Moreover, using the PII Facebook exposed, identify thieves can open new Credit and

              ﬁnancial accounts in users’ names.

                       25.        Unfortunately for Plaintiff and the class, a person whose PII has been compromised                       may
 \OOOQQUl-P




              not fully experience the effects of the breach for years to come:


                                   [L]aw enforcement ofﬁcials told us        that in   some    cases, stolen data     may be
                                  held for up to a year or more before being used to commit identity                        theft.
                                  Further, once stolen data have been sold or posted              on the Web, fraudulent
10                                use of that information      may   continue for years.        As   a result, studies that
                                  attempt to measure the harm resulting from data breaches cannot necessarily
11                                rule out all future   harm.”

12                     26.        Accordingly, Plaintiff and the Class       Members      will bear a heightened risk for years to
                                                                             N



13            come.

14                     27.‘   ~
                                  Identity theﬁ   is   one such risk and occurs when an individuals’ PII               is   used without his or

15            her permission to        commit fraud or    other crimes.”


16                     28.        According to the Federal Trade Commission (“FTC”), “the range ofprivacy—related harms

17            is   more expansive than economic or physical harm or unwarranted                            intrusions and that       any priva_cy

18            framework should recognize additional harms             that   might    arise   from unanticipated uses of data.”18

19                     29.        As   a direct and proximate result of Facebook’s reckleés and negligent actions, inaction,

20            and omissions, the resulting Data Breach, and the unauthorized release and disclosure of Plaintiff’s and

21            Class   Members’      PII, Piaintiff and the Class are susceptible to identity theft.


22                     30.        The risks   associated with identity theft are serious. “While             some   identity theft victims can


23
              16
                G.A.O., Personal Information: Data Breaches are Frequent, but Evidence of Resulting Identity Theft
24            is                                  is Unknown (June 2007),
                   Limited; However, the Full Extent
              http://www.gao.gov/assets/270/262904.html.
25
              ”See Federal Trade Commission: Taking Charge: What To                     Do    If Your Identity Is Stolen (April 2013),
26            https://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf.
              18
27                 Fed. Trade     Comm’n,   Protecting    Consumer Privacy
                                                                     an Era of Rapid Change (March 2012),
                                                                                 in
              http://www.ftc.g0V/os/20 1 2/03/120326privacyreport.pd£
28

                                                                             6
                                                               CLASS ACTION COMPLAINT
                        Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 9 of 19




             resolve their problems quickly, others spend hundreds of dollars and                           many days repairing damage to their

             good name and              credit record.    Some consumers               victimized by identity theft          may     lose out   on job

             opportunities, or denied loans for education, housing or cars because of negative information                                      on   their


 .5          credit reports. In rare cases, they         may even be arrested              for crimes they did not'commiﬁ.”l9


                         3 1.      Further, criminals often trade            it   on the “cyber black—market” for years following a breach.

             Cybercriminals can post stolen PII on the internet, thereby making such information publically available.

 \DOOVONUI
                         32.       To   date,   Facebook has not offered Plaintiff and the Class Members any compensation from

             the past, present, and future          harm they may experience               as a result of the data breach. Defendant has not


             offered any form Of credit monitoring services, and has therefore failed to protect Plaintiff and the Class

10           Members        against fraud and identity theft          which may occur as a         result    of the data breach.

11                       33.       Facebook was      clearly   on notice about the          risk of cyber attacks like that     which breached         its


12           platform, as data security breaches               --   and data security breach            litigation --   dominated the headlines        in


13           recent years, including into 201 8.20 According to the Privacy Rights Clearinghouse Chronology of Data

14           Breaches, over 1,300 breaches‘were publicly reported in 2017 and 201 8 alone.”

15~                      34.       Facebook      failed to identify, implement, maintain and/or                monitor appropriate data security

16           measures, polices, procedures, controls, protocols, and software and hardware systems to ensure the

17           security of Plaintiff and Class          Members’        PII.


18                       35.       Had Facebook        taken appropriate security measures, the Data Breach would not have

19           occurred.

20

21
             19
               True Identity Protection: Identity Theft Overview, http://www.idwatchdog.com/tikiN/pdfs/Identity—
22           Theft-Overview.pdf (Visited Sept. 23, 2016).
             2°
23
                  See   e.g.,   Seth Fiegerman, Yahoo Says 500 Million Accounts Stolen,                      CNN  Tech (Sept. 23, 2016),
             http: //money. cnn. com/2016/09/22/technology/yahoo- data-breachl;                           Sara Ashley O’ Brien, Giant Equzfax
24           Data Breach 143 Million People Could Be Aﬂected,                             CNN Tech (Sept.      8,   2017),
             https: //money. cnn. c0m/2017/09/07/technology/business/equifax- data-breach/index. html;                                Jim Finkel and
25           David Henry, Saks, Lord & Taylor Hit By Payment Card Data Breach, Reuters (Apr.                                    3,   201 8),
             https://www.reuters.com/article/legal-us-hudson-s—bay—databreach/saks-10rd-taylor—hit—by—payment—card-                                          ‘




26
             data—breach-idUSKCN1H91W7;                  Bill Hutchinson, 8-7 million           Facebook Users T0 Find Out IfTheir
27           Personal Data Was Breached,               ABC News (Apr. 9, 2018), https://abcnews.go.com/US/87-mi11ion—
             facebook—users-ﬁnd-personal-data-breached/story?id=543341 87                           .




28           21
                  See Privacy Rights Clearinghouse Chronology of Breaches available at http://www.privacyrights.org.

                                                                                      7
                                                                    CLASS ACTION COMPLAINT
               Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 10 of 19




                                                        CLASS ACTION ALLEGATIONS
                 36.       Plaintiffbrings this action on his                 own behalf, and on behalf of all persons similarly situated,

         pursuant to Code of Civil Procedure §382. Plaintiff seeks to represent the following class:



                           “A11 persons         who     reside in California              whose PII was compromised                  as a
                           result of the Data Breach.”

                 37.       Plaintiff reserves the right to             modify or amend the Class deﬁnition before the court

         determines whether class certiﬁcation                is   appropriate.
 WOOQG




                 38.       Excluded from the Class                 are: (i)   Defendant and any         entities in   which Defendant has a

         controlling interest;     (ii)   any   entities in   which Defendant’s ofﬁcers,                directors, or      employees are employed

10       and any of the legal representatives,            heirs, successors, or assigns               of Defendant;                the Judge to   whom
                                                                                                                           (iii)


11       this case is   assigned and any         member of the Judge’s immediate family and any other judicial ofﬁcer
12       assigned to this case; and (iv)          all   governmental          entities.

13               39.       The members of the             Class are so numerous that their joinder                    is   impracticable.      Based on

14       the size of the Data Breach, there are estimated to be hundreds of thousands, if not millions, of Class

15       Members. Their         identities,     and email addresses can be easily derived from Facebook’s internal records.

16               40.       The rights      ofPlaintiff,    and each Class Member, were violated                      in precisely the       same manner
17
         by Facebook’s reckless and negligent                 actions, inaction,            and omissions that caused the Data Breach and

18       the unauthorized release and disclosure oftheir PII.

19               41.       There are questions of law and fact                           common   to the Class, as a whole.                 The common
20       questions of law and fact predominate over any questions affecting only individual                                    Members of the        Class,

21       and include, without limitation:

22                         a.    Whether Facebook had a duty to                     protect Plaintiff’s    andthe Class Members’              PII;

23                         b.    Whether Facebook breached                    it   duty to protect Plaintiff’s and the Class Members’ PII;

24                         c.    Whether Facebook’s breach of a                          legal duty   caused   its   systems to be compromised,

25                               resulting'in the loss and/or potential loss                   of over 500 million user accounts;

26                         d.    Whether Facebook properly designed, adopted, implemented,                                  controlled,     managed and
27                               monitored data security processes, control, policies, procedures and/or protocols to

28                               protect Plaintiff’s and the Class                 Members’      PII in the Data Breach;

                                                                                     8
                                                               CLASS ACTION COMPLAINT
                          Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 11 of 19




                                        e.        Whether Facebook       failed to timely inform Plaintiff and the Class                    Members ofthe Data
                                                                                       i
                                                                                ‘




                                                  Breach;

     #UJN
                                        f.        Whether Defendant’s conduct was               negligent; and

                                        g.        Whether Plaintiff and Class Members               are entitled to damages.


                               42.      Plaintiff’s claims are typical         of the claims of the Class Members because                        Plaintiff, like all


                   Class Members,            is   a victim of Facebook’s wrongful actions, inaction, and omissions that caused the Data

     \ooo_\xoxu.

                   Breach, caused the unauthorized release and disclosure of their PII. Plaintiff and his counsel will fairly

                   and adequately represent the              interests   of the Class Members. Plaintiffs counsel                      is   highly experienced in

                   the proseéution of complex commercial litigation, consumer class actions, and data breach cases;
'




    10                         43.      The       representative Plaintiff will fairly and adequately represent the                         members of the Class

    11             and has no        interests      which   are antagonistic to the claims of the Class.                  The     Plaintiff’s interests in this


    12             action are antagonistic to the interests of Defendant, and Plaintiff will vigorously pursue the claims of the

    13             Class.


    14                         44.      The        representative Plaintiff has retained counsel               who      are competent         and experienced        in


    15             consumer, data breach, and invasion of privacy class action                            litigation,   and have successfully represented

    16             plaintiffs in      complex        class actions.      Plaintiff’s counsel currently represents other plaintiffs in similar


    17.            complex      class action litigation involving           wrongful disclosures and access of private information.

    18                         45.      A class action provides a fair and efﬁcient method, ifnot the only method, for adjudicafing
    19             this controversy.          The substantive claims of the         representative Plaintiff and the Class are nearly identical

    "20            and will require evidentiary proof of the same kind and application of the same law. There                                               no
                                                                                                                                                       is        plain,


    21             speedy or adequate remedy other than by maintenance ofthis class actioh.

    22                         46.      A class action is superior to other available methods for the fair and efﬁcient adjudiéatioh
    23             of   this    controversy because class                members number              in    the thousands         and individual joinder              is


    24             impracticable.       The cxpense and burden of individual                    litigation _wou1d    make   it   impracticable or impossible

    25             for proposed class              members    to prosecute their claims individually.                   Trial    of   Plaintiff’s   and the Class

    26             Membérs’ claims            is   manageable. Unless the Class            is   certiﬁed,    Defendant will remain free to continue to

    27             engage in the wrongful conduct alleged herein without copsequence.

    28                         47.      The persons         in the Class are so     numerous        that the joinder      of all such persons individually

                                                                                           9
                                                                          CLASS ACTION COMPLAINT
                                                                               Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 12 of 19




                                                                       in this case is impracticable,           and the dispositioh of their-claims                 in this case         and as part of a single class

                                                                       action lawsuit, rather than hundreds or thousands of individual lawsuits, will beneﬁt the parties and greatly

                                                                       reduce the aggregaté judicial resources that would be spent if this matter were handled as hundreds or
                                                                                                                               ‘   ~




                                                                       thousands of separate lawsuits.

                                    DOOQQUI-PUJNH
                                                                                  48.       Plaintiffknow ofno difﬁculty that Will be encountered in the management ofthis                                    litigation,


                                                                       which would preclude            its   maintenance of a class action.

                                                                                  49.    “Absent a class action, Facebook Will retain the beneﬁts of its wrongdoing despite                                   its   serious


                                                                       Violations ofthe       law and inﬂiction of economic damages,                     injury,   and harm on       Plaintiff and Class      Members.

                                                                                                                                       CAUSES OF ACTION
                                                                                                                            FIRST CAUSE OF ACTION

                                                                                                                 (Violation of California            Consumers Legal
                                                                                                             Remedies Act, California            Civil Code § 1750, et seq.)


                                                                                  50.    Plaintiffre-alleges and incorporates                   by referenbe       all   preceding factual allegations as though

                                                                       fully set forth herein.


                                                                                  5 1.      This cause of action          is   brought pursuant to the California Consumers Legal Remedies Act

                                                                       (the   “CLRA”), California            Civil   Code      § 1750, et seq. This cause          of action does not seek monetary damages
NNNNNNNNNHHr—IHr—Ay—Ay—tp—Ay—ap—A




                                                                       at this   time but   is   limited solely to injunctive relief. Plaintiff will latef                      amend this    class a_ction   Complaint

                                                                       to seek     damages       in   accordance with the                CLRA    after    providing Defendant with notice required by

                                                                       California Civil       Code    § 1782.
                                    OOQONUI-bUJND—‘OKOOOQONUIAUJNH‘O




                                                                                  52.    Plaintiff       and Class Members are “consumers,” as the term                             is   deﬁned by California        Civil

                                                                       Code      § 1761(d).

                                                                                  53.       Plaintiff,   Class       Members and Defendant have engaged                          in “transactions,” as that         term   is


                                                                       deﬁned by California Civil Code                 § 1761 (e).

                                                                                  54.       The conduct aileged in this Complaint constituteé unfair methods of cOmpetition and unfair

                                                                       and deceptive acts and practices for the purpose' of the                             CLRA, and            the conduct     was undertaken by

                                                                       Defendant was likely to deceive consumers.

                                                                                  55.       Cal. Civ.         Code    §   1770(a)(5) prohibits one                 who     is    involvéd in a transaction from

                                                                       “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,


                                                                                                                                                10
                                                                                                                                   CLASS ACTION COMPLAINT
              Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 13 of 19




        beneﬁts, or quantities which they do not have.”

                56.          Facebook violated this provision by representing that Facebook took appropriate measures

        to protect Plaintiff’s         and the Class Members’        PII.   Additionally,        Facebook improperly handled,               stored, or
                                                                                     ‘

                                                                                         v




        protected either unencrypted or partially encrypted data.

                57.          As   a result, Plaintiff and the Class         Members were induced              to sign   up   for a   Facebook user

        account, and provide their PII.

                58.          As   a result of engaging in such conduct, Defendant has violated Civil Code § 1770.
 OOQQ




                59.          Pursuant to Civil Code § 1780(a)(2) and              (a)(5), Plaintiff seeks            an order of this Court that

        includes, but   is   not limited     to,   an order énjoining Defendant from continuing to engage in unlawful, unfair,

10      or fraudulent business practices or any other act prohibited                 by law.

11              60.          Plaintiff      and      the     Class   Members       suffered             injuries     caused     by     Defendant’s

12      misrepresentations, because they provided their PII believing that Facebook                                would adequately protect this

13      informatiOn.

14              61.          Plaintiff     and Class Members         may    be irreparably harmed and/or denied an effective and

15      complete remedy           if   such an order   is   not granted.

16              62.          The       unfair and deceptive acts and practices of Defendant, as described above, present a

17      serious threat to Plaintiff and            members of the    Class.


18                                                         SECOND CAUSE OF ACTION
19                                             (Violation 0f Unfair Competition Law,
                                  California Business and Professional Code Section 17200, et seq.)
20

21              63.          Plaintiffre-alleges and incorporates           by reference         all   preceding factual allegations as though
                                                                                             I




22      fully set forth herein.


23              64.          Plaintiff brings this claim        on behalf of himself and the              Class.


24              65.          The California Unfair Competition Law,               Cal, Bus.        & Prof. Code §17200, et seq. (“UCL”),
25      prohibits   any “unlawful,” “fraudulent” or “unfair” business act or practice and any                                 false or   misleading

26      advertising, as      deﬁned by the         UCL and relevant case law.
27              66.          By    reason of Defendant’s above-described wrongful actions, inaction, and omission, the

28      resulting   Data Breach, and the unauthorized disclosure of Plaintiff and Class Members’                                     PII,   Facebook

                                                                             11
                                                               CLASS ACTION COMPLAINT
                  Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 14 of 19




           engaged       in unlawful, unfair         and fraudulent practices within the meaning of the UCL.

                       67.           Defendant’é business practices as alleged herein are unfair because they offend established

           public policy and are immoral, unethical, oppressive, unscrupulous and substantially injurious to

           cohsumers, in that the private and conﬁdential PII of consumers has been compfdmised for                                all to see,   use,


           or otherwise exploit.

                       68.           Facebook’s practices were unlawful and in violation of Civil Code § 1798 et seq. because

           Facebook         failed to take reasonable          measures to protect Plaintiff’s and the class members’             PII.
 KOOOQON




                       69.           Defendant’s business practices as alleged herein are fraudulent because they are likely to

           deceive consumers into believing that the PII they provide to Defendant will remain private and secure,

10         when       in fact   it   was not private and       secure.


11                     70.           Plaintiff   and the Class Members suffered (and continue to suffer) injury in fact and                      lost


12         money       or property as a direct and proximate result of Facebook’s above-described wrongful actions,

13         inaction,     and omissions including,             inter alia, the unauthorized release          and disclosure of their   PII.


14                     71   .        Defendant’s above-described wrongful actions, inaction, and omissions, the resulting Data

15         Breach, and the unauthorized release and disclosure of Plaintiff’s and Class Members’ PiI also constitute

16         “unfair” business acts and practices within the                   meaning of Cal. Bus.         & Prof. Code §   17200   et seq., in that


1.7        Defendant’s conduct was substantially injurious to Plaintiff and Class Members, offensive to public

18         policy, immoral, unethical, oppressive                     and unscrupulous; the gravity of Defendant’s conduct outweighs

19         any alleged beneﬁts attributable to such conduct.

20                     72.           But   for   Facebook’s misrepresentations and omissions, Plaintiff and the class members

21         would not have provided                 their PII to   Facebook or would have             insisted that their PII be    more      securely

22         protected.


23                     73.           As    a direct and proximate result of Defendant’s above-described wrongful actions,

24         inaction,     and omissions, the resulting Data Breach, and the unauthorized release and disclosure ofPlaintiff

25         and the Class Members’                 PII, they   have been injured:         (1) the loss   of the opportunity to control    how their

26         PII   is    used; (2) the diminution in the value and/or use of their PII entrusted to Facebook; (3) the

27         compromise, publication, and/or                    theft   of their   PII;   and   (4) costs associated   with monitdring their PII,

28         amongst other             things.


                                                                                    12
                                                                      CLASS ACTION COMPLAINT
                     Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 15 of 19




                       74.          Plaintiff takes   upon himself enforcement of the laws violated by Defendant                         in connection


               with the reckless and negligent disclosure of           PII.    There     is   a ﬁnancial burden incurred in pursuing this

               action and    it   would be against the    interests ofjustice to penalize Plaintiff by forcing              him     to   pay attorneys’

               fees and costs       from the recovery      in this action.     Therefore, an award of attorneys’ fees and césis                      is



 OOQONUI-DWN
               appropriate under California           Code of Civil Procedure       § 1021.5.

                                                             THIRD CAUSE OF ACTION

                                                       (Violation of California Customer Records
                                                      Act, California Civil Code § 1798.80 et.seq.)


  \O                   75.          Plaintiffre—alleges and incorporates      by reference      all    preceding factual allegations as though

10             fully set forth herein.


11                     76.          “[T]o ensure that personal information about California residents                 is   protected,” Civil      Code

12             section 1798.81 .5 requires that any business that “owns, licenses, or maintains personal information about


13             a California resident         .shall   implement and maintain reasonable                  s'ecurity   procedures and practices

14             appropriate to the nature ofthe information, to protect the personal information from unauthorized access,

15             destruction, use, modiﬁcation, or disclosure.”


16                     77.          Facebook owns, maintains, and           licenses personal information, within the                      meaning of

17             section 1798.815, about Plaintiff and the Class.


18                     78.          Facebook violated       Civil   Code   section 1798.81 .5           by   failing to    implement reasonable

19             measures to protect Class Members’ personal information.

20                     79.          As   a direct and proximate result of Defendant’s violations of section 1798.815 of the                               »




21             California Civil Code, the Breach described above océurred.

22                     80.          As   a direct and proximate result of Defendant’s violations of section 1798.815 of the

23             California Civil Codé, Plaintiff and the Class          Members         suffered the      damages described above, including

24             but not limited to time and expenses related to monitoring their ﬁnancial accounts for fraudulent activity,

25             an increased, imminent risk of fraud and identity              theft,   and loss of value of their personally identifying

26             information.

27                     81.          Plaintiff the Class   Members seek relief under section 1798.84 ofthe                  California Civil Code,

28             including, but not limited to, actual damages, to be proven at                 trial,   and injunctive     relief.


                                                                               13
                                                                CLASS ACTION COMPLAINT
                   Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 16 of 19




                                                               FOURTH CAUSE OF ACTION
                                                                                (Negligence)

                     82.       Plaintiffre-alleges and incorporates                    by reference all preceding factual allegations             as though
                                                                       ‘

                                                                            V


 UI-PWN


           fully set forth herein.


                     83.       Plaintiff brings this claim             on behalf of himself and the Class.

                     84.       Plaintiff     and Class Members were required to provide Defendant with certain PII                                            in


           connection with their Facebook user accounts. Defendant collected and stored this information including
 \OOOQON




           their   names, birthdays and passwords.

                     85.       Facebook had a duty             to Plaintiff          and Class Members       to safeguard       and protect their      PII.


10                   86.       Defendant assumed a duty of care to use reasonable means to secure and safeguard                                    this PII,


11         to prevent its disclosure, to        guard     it   from   theft,     and   to detect    any attempted or actual breach of its systems.

12                   87.       Defendant had       full   knowledge about the                   sensitivity ofPlaintiff and Class     Members’         PII, as


13         well as the type      ofharm      to could occur if             such PII was wrongfully disclosed.

14                   88.       Defendant had a duty                  to'   use ordinary care in activities from which harm might be

15         reasonably anticipated in connection with user PII data.

16                   89.       Defendant breached              its   duty of care by failing to secure and safeguard the PII of Plaintiff

17         and Class Members. Defendant negligently stored and/or maintained                                   its   systems.

18                   90.       Further, Defendant,             by and through             its   above negligent actions and/or inaction, further

19         breached    its   duties to Plaintiff and Class           Members by failing to             design, adopt, implemént, control,          manage,

20         monitor and audit          its   processes, controls, policies, procedures and protocols for complying With the

21         applicable laws and safeguarding and protecting Plaintiffs and Class                               Members’ PII within         its   possession,

22         custody and control.

23                   9i.       Plaintiff     and the other Class Members have suffered harm as a result of Defendant’s

24         negligence. These victims’ loss of control‘ over the compromised PII subjects each of                                      them      to a greatly


25         enhanced risk of identity          theft, fraud,      and myriad other types of fraud and theft stemming from either use
                                                                                                                            I




26         of the compromised information, or access to their user accounts.

27                   92.       It   was reasonably        foreseeable           --   in that    Defendant knew or should have          known      —-   that   its



28         failure to exercise reasonable care in safeguarding                            and protecting Plaintiffs        a'nd    Class Merhbers’ PII

                                                                                        14
                                                                     CLASS ACTION COMPLAINT
                     Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 17 of 19




             would    result in    its   release   and disclosure to unauthorized                  third parties       who,    in turn wrongfully         used such

             PII,   or disseminated       it   to other fraudsters for their wrongful use                    and for no lawful purpose.

 #UJN
                       93.        But for Defendant’s negligent and wrongful breach of its                                  responsibilities   and duties owed

             to Plaintiff and Class        Members,      their   PH would not have beeﬁ éompromised.
                       94.        As     a direct and proximate result of Defendant’s above-described 'wrongful actions,

             inaction,   and omissions, the resulting Data Breach, and the unauthorized release and disclosure of

 \OOOQONUI

             Plaintiff s and Class         Members’     PII, they    have incurred (and will continue to incur) the above-referenced

             economic damages, and other actual                   injury'       and harm      --    for   which they          are entitled to compensation.

             Defendant’s wrongful actions, inaction, and omissions constituted (and continue to constitute)                                                common
                                                                            t
                                                                                               .




10           law negligence/negligent misrepresentation.

11                     95.        Plaintiff     and Class Members are             entitled to injunctive relief as Well as actual                 and punitive

12           damages.

13                                                           FIFTH CAUSE OF ACTION
14                                                               (Breach of Implied Contract)

15                     96.        Plaintiffre-alleges     and incorporates by reference                      all   preceding factual allegations as though

16           fully set forth herein.


17                     97.        Plaintiff brings this claim       9n behalf of himself and the                      Class.


18                     98.        Plaintiff and Class      Members provided their PII to Facebook                              in order to utilize   Facebook’s

19           social   media      services.


20                     99.        Plaintiff     and Class Members provided various forms of PII to Facebook as a condition
                                                                                                                        I




21           precedent to their use of Facebook’s services.

22                     100.       Understanding the sensitive nature ofPII, Facebook implicitly promised Plaintiff and Class

23           Members     that     it   would take adequate measures              to protect their P11.


24                     101   .    Indeed, a material term of this contract                         is   a‘   covenant by Facebook that               it   will take


25           feasonable efforts‘to safeguard Plaintiff and Class Members’ PII.

26                     102.       Plaintiff     and Class Members relied upon                  this     covenant and would not have consented to

27           the disclosure of their PII without assurances that                         it   would be properly safeguérded.                    Moreover, the

2.8          covenant to adequately safeguard Plaintiff and Class Members’                                    PII,is   an implied term,.to the extent          it is



                                                                                     1   5
                                                                   CLASS ACTION COMPLAINT
                                                              Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 18 of 19




                                               not an express term.

                                                               103.   Plaintiff and Class       Members fulﬁlled their obligations under the contract by providing their

                                               PII to Facebook.
                                                                                                                   .



                                                      I

                                                          I




                                                                                                                                                            an-d'
                                                               104.   Facebook, however, failed to safeguard and protect Plaintiff                                  Class   Members’   PII.


                                               Facebook’s breach of               its   obligations under the contract between the parties directly caused Plaintiff and
                                \DOOQQUI#WNH




                                               Class          Members   to suffer injuries.


                                                               105.   As     the direct and proximate result of Defendant’s breaches of the contracts between

                                               Facebook and           Plaintiff     and Class Members,           Plaintiff        and the Class Members sustained actual losses and

                                               damages as described above.-

                                                               106.   Accordingly,         Plaintiff,   on behalf of himself and the Class Members, respectfully request

                                               this       Court award    all   relevant    damages      for Fa_cebook’s breach of contract;


                                                                                                        PRAYER FOR RELIEF
                                                               WHEREFORE, Plaintiff and the Class pray for judgment as follows:
                                                               1.     Foi‘   an Order certifying the proposed Class pursuant to California' Civil Code Section 382,

                                               requiring notice thereto to be paid               by Defendant and appointing               Plaintiff and his counsel to represent the


                                               Class;

NNNNNNNI—Ir—it—AHHHHr—Ap—np—a



                                                               2.     For appropriate injunctive           relief and/or declaratory relief, including, but not limited to,             an

 ggmm-hWNHOKOOOQQM-RWNHO
                                               order requiring Defendant to immediately secure and ﬁllly encrypt                              all   conﬁdential information, to‘cease

                                               negligently storing, handling, and securing                  its   users conﬁdential information, to notify users              whose   PII   is


                                               wrongly disclosed             in   an expedient and timely manner and to provide identity theft monitoring;

                                                               3.     Adjudging and decreeing             that   Defendant have engaged in the conduct alleged herein;

                                                               4.     For compensatory and general damages according to proof on certain causes of action;

                                                               5.     For damages on certain causes of action, including $1,000 per Class                           Member pursuant to

                                               pursuant to Cal. Civ.              Code   § 56.36(b)(1);
                                                 I




                                                               6.     For reimbursement,          restitution     and disgorgement on certain causes of action;

                                                               7.     For both pre and post—judgment                   interest at the    maximum      allowable rate on any' amounts
                                                                                                                                     /
                                               awarded;

                                                               8.     For costs of the proceedings herein;

                                                                                                                          1   6
                                                                                                         CLASS ACTION COMPLAINT
                    Case 4:18-cv-06887-DMR Document 1-1 Filed 11/14/18 Page 19 of 19




                      9.      Fof reasonable attorneys’ fees as allowed by              statute;   and
                                                                                                         V




                      10.     For any and         all   such other and further relief that this Court        may deem   just and proper,

          including but not limited to punitive or exemplary damages.
                                           '




                                                            DEMAND FOR JURY TRIAL
                                                                                                                                           I




                      Plaintiff hereby         demands   trial   by jury of a1] claims and causes of action in this lawsuit to which

          he   is   so entitled.


 OOOQON
          Dated: October       5,   2018



                                                                               Daniel
                                                                                         Z
                                                                                      S. Robinson
                                                                                Wesley K. Polischuk
                                                                                                   ﬂ;
                                                                               Michael    W. Olson
10
                                                                               ROBINSON CALCAGNIE, INC.
11
                                                                                Jeremiah Frei-Pearson
12                                                                             Andrew     C. White
                                                                               FINKELSTEIN, BLANKINSHIP,
13
                                                                                FREI-PEARSON & GARBER, LLP

14                                                                              Counselfor Plaintiﬁ'and the Class

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               17
                                                                   CLASS ACTION COMPLAINT
